ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Dream Management, Inc.                     )      ASBCA No. 59680
                                           )
Under Contract No. HQ0034-12-C-0052        )

APPEARANCE FOR THE APPELLANT:                     Timothy Sullivan, Esq.
                                                   Thompson Coburn, LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   John S. Albanese, Esq.
                                                   General Counsel
                                                  Stephan Piel, Esq.
                                                  Mary E. Hamey, Esq.
                                                   Assistant General Counsel
                                                   DoD Washington Headquarters Services
                                                    & Pentagon Force Protection Agency
                                                   Washington, DC

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 11 August 2015



                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals


     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59680, Appeal of Dream
Management, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals